                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,
     Plaintiff,

       v.                                           CIVIL ACTION NO. 19-CV-1533

SMITH AND SOLOMON
COMMERCIAL DRIVER TRAINING,
etaL,
      Defendants.

                                            ORDER

       AND NOW, this 2$~ay of May, 2019, upon consideration of Plaintiff Jason Brown's

Amended Complaint (ECF No. 6), Motion for Relief (ECF No. 7), Exhibits (ECF No. 8), Motion

to Direct Interrogatories (ECF No. 9), Motion Requesting Service of Process (ECF No. 10), and

Motion for Issuance of a Writ of Sequestration (ECF No. 11 ), it is ORDERED that:

       1. The Amended Complaint is DISMISSED with prejudice, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) & (ii), for the reasons stated in the Court's Memorandum. To the

extent Brown raises state claims, those claims are DISMISSED without prejudice. Brown may

not file a second amended complaint in this case.

       2.   Brown's Motion to Direct Interrogatories (ECF No. 9) is DENIED.

       3.   Brown's Motion Requesting Service of Process (ECF No. 10) is DENIED.

       4.   Brown's Motion for Issuance of a Writ of Sequestration (ECF No. 11) is DENIED.

       5.   The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:



                                             PETRESE B. TUCKER, J.
